Exhibit 10.2

FIRST AMENDMENT TO

BARNES & NOBLE, INC.

2004 EXECUTIVE PERFORMANCE PLAN

WHEREAS, Barnes & Noble, Inc., a corporation existing under the laws of
Delaware, (“Company”) established and maintains the Barnes & Noble, Inc. 2004
Executive Performance Plan (“Plan”) for the benefit of certain of its executives
and employees; and

WHEREAS, the board of directors of the Company (“Board”) retained the right to
amend the Plan pursuant to Section 5.1 thereof;

WHEREAS, the Board desires to amend the Plan to reflect full documentary
compliance with Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and other guidance promulgated thereunder;

NOW, THEREFORE, effective December 31, 2008, the Plan is amended as follows:

 

1. The third full sentence of Section 4.3 is deleted in its entirety and
replaced with the following:

“The actual amount of an Award determined by the Committee for a Performance
Period shall, subject to Section 4.4, be paid to each Participant at such time
as determined by the Committee in its sole discretion following the end of the
applicable Performance Period, but in no event later than two and one half
months following the end of the fiscal year in which the applicable Performance
Period occurs.”

 

2. The following is added to the end of Section 4.4:

“The Committee may, in its sole discretion, permit Awards granted under this
Plan to be deferred pursuant to the terms of the Barnes & Noble, Inc. Deferred
Compensation Plan, which, with limited exceptions, requires that deferral
elections be made prior to the beginning of the calendar year in which the
service that gives right to the amount deferred is performed.”

IN WITNESS WHEREOF, this Amendment is executed on the 18th day of December,
2008.

 

Barnes & Noble, Inc. By:  

/s/ Michelle Smith